Citation Nr: 0309864	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-33 88A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected spinal meningitis.  

2.  Entitlement to service connection for a skin disability, 
to include as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  He served in the Republic of Vietnam from 
August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2002, the Board ordered additional development 
with respect to the issues on appeal, to include a request 
for additional VA examinations.  The development has been 
accomplished and the case has returned to the Board. 

Finally, during the pendency of this appeal, the veteran had 
also claimed entitlement to service connection for PTSD, 
bilateral hearing loss and tinnitus, and spinal meningitis.  
In rating decisions, dated in August 2001 and February 2002, 
the RO granted service connection for the aforementioned 
disabilities.  The veteran has not expressed disagreement 
with the "down- stream" issues of either the effective date 
or disability evaluations assigned to the service-connected 
PTSD, bilateral hearing loss and tinnitus or spinal 
meningitis; therefore, these matters are not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  The VCAA revises VA's 
obligations in two significant ways.  First, VA has a duty to 
notify a claimant of any information and evidence necessary 
to substantiate and complete a claim for VA benefits, as well 
as the development responsibilities of the claimant and of 
the VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  See 
38 U.S.C.A. § 5103A (West 2002).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment but not yet 
final as of that date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claims.  

A review of the claims file reflects that pursuant to the 
Board's request for additional development in November 2002, 
the veteran underwent a VA neurological examination for his 
skin and migraine headaches in March 2003.  A copy of the 
March 2003 examination report has been associated with the 
claims file.  The RO has not had the opportunity to 
readjudicate the issues on appeal with consideration of this 
additional evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Further, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), 
and (a)(2)(ii) (2002) and noted that 38 C.F.R. § 19.9(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies an appellant a "review on appeal" when 
the Board considers additional evidence without having to 
remand the case to the RO for initial consideration.  Initial 
consideration of this material by the RO has not been waived 
by either the veteran or his representative, The American 
Legion.  As the RO has not yet initially considered the March 
2003 VA examination report, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See 38 U.S.C.A. § 7104(a) 
(West 2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
such, a remand is required to allow the RO the opportunity to 
review that evidence.  Id. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002) are fully complied with and 
satisfied.

2.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for migraine headaches, to 
include as secondary to the service-
connected spinal meningitis and 
entitlement to service connection for a 
skin disability, to include as due to 
exposure to Agent Orange, with 
consideration of all additional evidence 
received since certification of the 
appeal to the Board in August 2002.  If 
the determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an appropriate period of time in 
which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


 
		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




